DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6, 10-13, 15, and 22-30 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: No support could be found in the specification for “facilitating definition” in the limitation “facilitating definition of one or more responses upon determining whether the change detected violates at least one of the one or more guidelines" as recited in claim 6 and similarly in claim 26.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 4-6, 11-13, 15, 22, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, 16-18, and 25 of U.S. Patent No. 10,318,894. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 9, 16-18, and 25 of U.S. Patent No. 10,318,894 render obvious each limitation of claims 1, 4-6, 11-13, 15, 22, and 24-29 of the instant application as demonstrated in the table below.
Instant Application
US Pat. No. 10,318,894
1. An automated method for facilitating management of a data processing environment comprising:


facilitating detecting of a change to an element of a data processing device of the data processing environment; and




facilitating reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

1. An automated, computer-implemented method for facilitating management of a data processing environment, the method comprising:
by a change detection agent, detecting a change to an element of a data processing device of the data processing environment by comparing a state of the data processing device to a baseline state of the data processing device;
separately from the detecting the change and also by the change detection agent, determining whether the detected change violates one or more guidelines of a conformance authority;
responsive to determining that the detected change violates at least one of the 
responsive to determining that the detected change does not violate the at least one of the guidelines, changing the baseline state to incorporate the change;
reporting the detected change together with a performance parameter of the data processing device; and
changing the one or more guidelines used by the change detection agent based on the reported performance parameter.




3.  The method of claim 2, wherein the prior state is the baseline state.  

4.  The method of claim 1, wherein facilitating reconciling the change comprises determining whether at least one of the one or more guidelines of the conformance authority relates to at least a subset of the element where the change was detected.  

2. The method of claim 1, further comprising, by the change detection agent, determining whether the one or more guidelines of the conformance authority relates to at least a subset of the element where the detected change was detected.

5.  The method of claim 1, wherein 



facilitating reconciling the change comprises determining whether the change detected violates at least one of the one or more guidelines.  

1. An automated, computer-implemented method … comprising:
…
separately from the detecting the change and also by the change detection agent, determining whether the detected change violates one or more guidelines of a conformance authority;

6.  The method of claim 5, wherein the method further comprises facilitating definition of one or more responses on determining whether the change detected 


wherein (a) the one or more responses include modifying a severity state of the change detected, 

(b) the one or more responses include a baseline response, and/or 



(c) the one or more responses include an alert response.  

1. An automated, computer-implemented method … comprising:
…
responsive to determining that the detected change violates at least one of the 

9. The method of claim 1, wherein the one or more responses include modifying a severity state of the change detected.

1. …responsive to determining that the detected change does not violate the at least one of the guidelines, changing the baseline state to incorporate the change;

17. The media of claim 16, wherein the one or more responses include an alert response.





11.  The method of claim 1, further comprising facilitating determining one or more users associated with the change.  

3. The method of claim 1, further comprising determining one or more users associated with the detected change.

12.  The method of claim 1, further comprising 

reporting the change supplemented with a performance parameter of the data processing device.  

1. An automated, computer-implemented method … comprising:
…
reporting the detected change together with a performance parameter of the data processing device; and

13.  The method of claim 1, further comprising reporting the change among a plurality of detected changes, the reporting supplemented with one or more performance parameters of a plurality of data processing devices.  

1. An automated, computer-implemented method … comprising:
…
reporting the detected change together with a performance parameter of the data processing device; and

15.  The method of claim 1, wherein the data processing device is a device 




a storage medium having stored therein instructions adapted to enable the apparatus to 

facilitate detection of a change to an element of a data processing device of a data processing environment, and 




facilitate reconciliation of the change with a conformance authority, the conformance authority having one or more guidelines; and
a processor coupled to the storage medium and adapted to execute the instructions.  

16. One or more non-transitory computer-readable storage media storing instructions that, when executed by a computer, cause the computer to perform a method, the method comprising:
by a change detection agent, detecting a change to an element of a data processing device of a data processing environment by comparing a state of the data processing device to a baseline state of the data processing device;
separately from the detecting the change and also by the change detection agent, determining whether the detected change violates one or more guidelines of a conformance authority;
responsive to determining that the detected change violates at least one of the guidelines, performing one or more responses;
responsive to determining that the detected change does not violate the at least one of the guidelines, changing the baseline state to incorporate the detected change;
reporting the detected change together with a performance parameter of the data processing device; and
changing the one or more guidelines used by the change detection agent based on the reported performance parameter.
23.  The apparatus of claim 22, wherein the instructions are further adapted to enable the apparatus to facilitate detection of the change by at least taking a snapshot of a current state of the element, and comparing the snapshot to a previously 


24.  The apparatus of claim 22, wherein the instructions are further adapted to enable the apparatus to facilitate reconciliation of the change by at least determining whether at least one of the one or more guidelines of the conformance authority relates to at least a subset of the element where the change was detected.  

2. The method of claim 1, further comprising, by the change detection agent, 


determining whether the one or more guidelines of the conformance authority relates to at least a subset of the element where the detected change was detected.

25.  The apparatus of claim 22, wherein the instructions are further adapted to enable the apparatus to facilitate reconciliation of the change by at least determining whether the change detected violates at least one of the one or more guidelines.  

16. …
separately from the detecting the change and also by the change detection agent, determining whether the detected change violates one or more guidelines of a conformance authority;

26.  The apparatus of claim 25, wherein the instructions are further adapted to enable the apparatus to facilitate definition of one or more responses upon the reconciliation module determining whether the change detected violates at least one of the one or more guidelines.  

16. …
responsive to determining that the detected change violates at least one of the guidelines, performing one or more responses;

27.  The apparatus of claim 26, wherein the one or more responses include an alert response.  

17. The media of claim 16, wherein the one or more responses include an alert response.

28.  The apparatus of claim 26, wherein the one or more responses include an elevate to baseline response.  

25. The media of claim 16, wherein the one or more responses comprises reverting the element of the data processing device to the baseline state.

29.  The apparatus of claim 22, wherein the apparatus is further adapted to maintain or demonstrate control of one or more selected from the group consisting of an enterprise's information technology infrastructure, an enterprise's financial 






a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment; and


an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

1. An automated, computer-implemented method for facilitating management of a data processing environment, the method comprising:
by a change detection agent, detecting a change to an element of a data processing device of the data processing environment by comparing a state of the data processing device to a baseline state of the data processing device;
separately from the detecting the change and also by the change detection agent, determining whether the detected change violates one or more guidelines of a conformance authority;…
6. The method of claim 1, wherein the method is part of an audit of an enterprise and provides an audit trail for the audit.





Claims 2, 3, 10, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,318,894  in view of Kambhammettu et al. (Cited in IDS filed 03/15/2019)(US 2003/005109 A1), hereinafter Kambhammettu. 
As to claims 2 and 23, the claims are rejected over claims 1 and 16 for the features of parent claims 1 and 22 of the instant application as set forth above. However, the claims of U.S. Patent No. 10,318,894 do not disclose facilitating detecting comprises facilitating taking a snapshot of a current state of the element, and comparing the snapshot to a previously taken snapshot of a prior state of the element.
([0027]; [0028]; [0033]; [0043], A snapshot, i.e. a state, of a data processing device is compared to a previously taken baseline snapshot to determine any changes to an element of the data processing device represented in the snapshot.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of the claims of U.S. Patent No. 10,318,894 with the teachings of Kambhammettu by modifying U.S. Patent No. 10,318,894 such that the detecting comprises taking a snapshot like done by Kambhammettu. The motivation for doing so would have been to audit change data by comparing against point in time images such as baseline states of the elements (Kambhammettu, [0027]; [0028]).

As to claim 3, the claim is rejected over claim 1for the features of parent claim 1 of the instant application as set forth above. However, the claims of U.S. Patent No. 10,318,894 does not disclose the prior state is the baseline state.
However, Kambhammettu discloses wherein the prior state is the baseline state ([0027]; [0034]).
The reasons and motivations for combining the teachings of U.S. Patent No. 10,318,894 and Kambhammettu are the same as set forth with respect to claim 2 above.

As to claim 10, the claim is rejected over claim 1for the features of parent claim 1 of the instant application as set forth above. However, the claims of U.S. Patent No. 10,318,894 does 
However, Kambhammettu discloses wherein the alert response includes facilitating a user to modify the element to conform to at least one of the one or more guidelines of the conformance authority ([0039]; [0040], An alert is sent to user notifying them of the problem. A user can then use a user interface to configure the server data. Thus, the alert facilitates the user to modify elements of the server, including the element which violated the guideline. As the claim does not specify what actions are required in facilitating, simply alerting the user and allowing them to make server changes is sufficient to read on the claim.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of the claims of U.S. Patent No. 10,318,894 with the teachings of Kambhammettu by modifying U.S. Patent No. 10,318,894 such that the alerts facilitate a user to enter the system and update it like in Kambhammettu. The motivation for doing so would have been to provide an administrator user the ability to configure the customer server ([0040]).


Claims 1-3, 15, 22, 23, and 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 20, 21, 23, and 26 of U.S. Patent No. 7,822,724. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 13, 20, 21, 23, and 26 of U.S. Patent No. 7,822,724 render obvious each limitation of claims 1-3, 15, 22, 23, and 27-30  of the instant application as demonstrated in the table below.
Instant Application
US Pat. No. 7,822,724
1. An automated method for facilitating management of a data processing environment comprising:






facilitating detecting of a change to an element of a data processing device of the data processing environment; and

facilitating reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

(note “the conformance authority having one or more guidelines” is non-functional descriptive material not necessarily used and does carry patentable weight. MPEP §2111.05)
1. A computer-implemented method for facilitating management of a data processing environment on a system comprising one or more processors, the method comprising:
monitoring, by the one or more processors, a plurality of heterogeneous data processing nodes of the data processing environment;
detecting, by the one or more processors, one or more changes of one or more elements of the plurality of heterogeneous data processing nodes; and
performing, by the one or more processors, one or more actions in response to detecting the one or more changes, the one or more actions including a reconciliation response;
wherein the reconciliation response comprises:
creating, by the one or more processors, in digital form, a first memorialization file comprising at least one indication of at least one of the one or more changes;
comparing, by the one or more processors, the first memorialization file to a second memorialization file comprising at least one indication of one or more changes that were known by a change agent;

determining, by the one or more processors, based at least in part on the comparison, that one or more changes indicated in the first memorialization file that were not known by the change agent are unintended changes.











comparing the snapshot to a previously taken snapshot of a prior state of the element.  

2. The method of claim 1, wherein the detecting one or more changes comprises taking snapshots of states of one or more elements of the plurality of heterogeneous data processing nodes by the one or more processors.

1. …
creating, by the one or more processors, in digital form, a first memorialization file comprising at least one indication of at least one of the one or more changes;
comparing, by the one or more processors, the first memorialization file to a second memorialization file comprising at least one indication of one or more changes that were known by a change agent;
3.  The method of claim 2, wherein the prior state is the baseline state.  
1. …
comparing, by the one or more processors, the first memorialization file to a second memorialization file comprising at least one indication of one or more changes that were known by a change agent;

(a known state of a memorialization being analogous to a baseline to a snapshot)

15.  The method of claim 1, wherein the data processing device is a device selected from the group consisting of a 






a storage medium having stored therein instructions adapted to enable the apparatus to 




facilitate detection of a change to an element of a data processing device of a data processing environment, and 
facilitate reconciliation of the change with a conformance authority, the conformance authority having one or more guidelines; and
a processor coupled to the storage medium and adapted to execute the instructions.  


(note: “the conformance authority having one or more guidelines” is non-functional descriptive material not necessarily used and does carry patentable weight. MPEP §2111.05)
20. A system comprising:
a computer processor; and
a storage medium coupled to the processor and having stored therein instructions, that, when executed on a computer processor, cause the processor to perform a method, the method comprising:
monitoring a plurality of heterogeneous data processing nodes of a data processing environment;
detecting one or more changes of one or more elements of the plurality of heterogeneous data processing nodes; and
performing one or more actions in response to detecting the one or more changes, including a reconciliation response;
wherein the reconciliation response comprises:
creating, in digital form, a first memorialization file comprising at least one indication of at least one of the one or more changes;
comparing the first memorialization file to a second memorialization file comprising at least one indication of one or more changes that were known by a change agent;
determining, based at least in part on the comparison, that one or more changes indicated in the first memorialization file that were known by the change agent are intended changes; and
determining, based at least in part on the comparison, that one or more changes indicated in the first memorialization file that were not known by the change agent are unintended changes.


21. The system of claim 20, wherein the method further comprises:
taking snapshots of states of one or more elements of the plurality of heterogeneous data processing nodes; and
storing at least some of the snapshots in a data warehouse

20. … creating, in digital form, a first memorialization file comprising at least one indication of at least one of the one or more changes;
comparing the first memorialization file to a second memorialization file comprising at least one indication of one or more changes that were known by a change agent;

24.  The apparatus of claim 22, wherein the instructions are further adapted to enable the apparatus to facilitate reconciliation of the change by at least determining whether at least one of the one or more guidelines of the conformance authority relates to at least a subset of the element where the change was detected.  

20. … creating, in digital form, a first memorialization file comprising at least one indication of at least one of the one or more changes;
comparing the first memorialization file to a second memorialization file comprising at least one indication of one or more changes that were known by a change agent;


(a known state of a memorialization being analogous to a baseline to a snapshot)

27.  The apparatus of claim 26, wherein the one or more responses include an alert response.  

23. The system of claim 20, wherein the one or more actions comprise one or more selected from the group comprising of an alert response and a baseline response.

28.  The apparatus of claim 26, wherein the one or more responses include an elevate to baseline response.  

23. The system of claim 20, wherein the one or more actions comprise one or more selected from the group comprising of an alert response and a baseline response.

29.  The apparatus of claim 22, wherein the apparatus is further adapted to 











a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment; and





an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

1. A computer-implemented method for facilitating management of a data processing environment on a system comprising one or more processors, the method comprising:
monitoring, by the one or more processors, a plurality of heterogeneous data processing nodes of the data processing environment;
detecting, by the one or more processors, one or more changes of one or more elements of the plurality of heterogeneous data processing nodes; and
performing, by the one or more processors, one or more actions in response to detecting the one or more changes, the one or more actions including a reconciliation response; …
18. The method of claim 17, wherein using the one or more determined unintended changes to perform an audit comprises providing an audit trail for an audit.






Claims 1, 15, 22, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, and 22 of U.S. Patent No. 8,176,158. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, 9, and 22 of U.S. Patent No. 8,176,158 render obvious each limitation of claims 1, 15, 22, and 29 of the instant application as demonstrated in the table below.
Instant Application
US Pat. No. 8,176,158
1. An automated method for facilitating management of a data processing environment comprising:
facilitating detecting of a change to an element of a data processing device of the data processing environment; and






facilitating reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

(note: “the conformance authority having one or more guidelines” is non-functional descriptive material not necessarily used and does carry patentable weight. MPEP §2111.05)
9. A computer-implemented method of auditing an enterprise's information technology (IT) infrastructure, comprising:
independently detecting, by a control module operated by a computing device, a change to a production system of the IT infrastructure, regardless of source, intent or authorization of the change and independent of persons or technologies making authorized changes to the IT infrastructure, the control module being segregated from the persons or technologies making authorized changes;
reconciling, by the control module, the detected change with intended and authorized changes;
correlating, by the control module, the detected change to an event contained in one or more event logs associated with the production system; and
in response to a request to demonstrate control of the IT infrastructure, independently reporting, by the control module, detected changes, including the detected change supplemented with the correlated event, to all production systems of the enterprise's IT infrastructure, including reporting detected intended and authorized changes to persons or technologies making authorized changes.
15. The method of claim 1, wherein the data processing device is a device selected from the group consisting of a networking device, a server, a desktop 



a storage medium having stored therein instructions adapted to enable the apparatus to 
facilitate detection of a change to an element of a data processing device of a data processing environment, and 










facilitate reconciliation of the change with a conformance authority, the conformance authority having one or more guidelines; and
a processor coupled to the storage medium and adapted to execute the instructions.  



(note: “the conformance authority having one or more guidelines” is non-functional descriptive material not necessarily used and does carry patentable weight. MPEP §2111.05)

7. An apparatus comprising:
a processor; and
a control module adapted to be operated by the processor to audit an enterprise's information technology (IT) infrastructure, the control module being segregated from persons or technologies associated with the IT infrastructure making authorized changes to the IT infrastructure to enable the audit to be performed independent of the persons or technologies making authorized changes, the audit comprising:
independent detection of changes to a first production system in the IT infrastructure, regardless of source, intent or authorization of the changes;
reconciliation of the detected changes with intended and authorized changes;
correlation of the detected changes to events contained in one or more event logs; and
in response to a request to demonstrate control of the IT infrastructure, independent reporting of change activities, including the detected changes supplemented with the correlated events, to all production systems of the enterprise's IT infrastructure including reporting detected intended and authorized changes to persons or technologies making authorized changes.

29.  The apparatus of claim 22, wherein the apparatus is further adapted to maintain or demonstrate control of one or more selected from the group consisting of an enterprise's information technology infrastructure, an enterprise's financial systems, an enterprise's financial data and an 

in response to a request to demonstrate control of the IT infrastructure, independent reporting of change activities, including the detected changes supplemented with the correlated events, to all production systems of the enterprise's IT 



a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment; and
an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  


(note: “the conformance authority having one or more guidelines” is non-functional descriptive material not necessarily used and does carry patentable weight. MPEP §2111.05)
7. An apparatus comprising:
a processor; and
a control module adapted to be operated by the processor to audit an enterprise's information technology (IT) infrastructure, the control module being segregated from persons or technologies associated with the IT infrastructure making authorized changes to the IT infrastructure to enable the audit to be performed independent of the persons or technologies making authorized changes, the audit comprising:
independent detection of changes to a first production system in the IT infrastructure, regardless of source, intent or authorization of the changes;
reconciliation of the detected changes with intended and authorized changes;
correlation of the detected changes to events contained in one or more event logs; and
in response to a request to demonstrate control of the IT infrastructure, independent reporting of change activities, including the detected changes supplemented with the correlated events, to all production systems of the enterprise's IT infrastructure including reporting detected intended and authorized changes to persons or technologies making authorized changes.




Claims 1, 5, 6, 11, 15, 22, and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 14, 15, and 18 of U.S. Patent No. 9,256,841. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, 10, 14, 15, and 18 of U.S. Patent No. 9,256,841 render obvious each limitation of claims 1, 5, 6, 11, 15, 22, and 25-30  of the instant application as demonstrated in the table below.
Instant Application
US Pat. No. 9,256,841
1. An automated method for facilitating management of a data processing environment comprising:
facilitating detecting of a change to an element of a data processing device of the data processing environment; and















facilitating reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

10. A method, comprising:
by a change detection agent at a data processing node:
detecting one or more changes to an element at the data processing node by comparing a current state of the element to a baseline state of the element, the data processing node being a data processing node within an information technology (IT) infrastructure, the detected changes comprising a change to a configuration of the data processing node or a change to a file at the data processing node;
by a change control subsystem:
determining whether the detected changes include any unknown out-of-band changes by comparing a first memorialization of the detected changes to a second memorialization of one or more in-band changes that should have been made at the data processing node;
determining whether the detected changes conform to a conformance authority, the conformance authority comprising guidelines that define changes as conforming or nonconforming;
if the detected changes are conforming and in-band changes, updating the baseline state of the element to the current state; and






facilitating reconciling the change comprises determining whether the change detected violates at least one of the one or more guidelines.  

10. …
determining whether the detected changes conform to a conformance authority, the conformance authority comprising guidelines that define changes as conforming or nonconforming;
if the detected changes are conforming and in-band changes, updating the baseline state of the element to the current state; and
if the detected changes include a non-conforming or out-of-band change, generating an alert instead of updating the baseline state of the element to the current state.

6.  The method of claim 5, wherein the method further comprises facilitating definition of one or more responses on determining whether the change detected violates at least one of the one or more guidelines, 

wherein (a) the one or more responses include modifying a severity state of the change detected, (b) the one or more responses include a baseline response, and/or (c) the one or more responses include an alert response.  

1. … determining whether the detected changes conform to a conformance authority, the conformance authority comprising guidelines that define changes as conforming or nonconforming;
if the detected changes are conforming and in-band changes, updating the baseline state of the element to the current state; and
if the detected changes include a non-conforming or out-of-band change, generating an alert instead of updating the baseline state of the element to the current state.

14. The method of claim 10, wherein the method further comprises, if the detected changes include a non-conforming change, associating a severity state with the change, and wherein the alert includes the severity state.




15. The method of claim 10, wherein the alert includes one or more of an identification of a user who made the change or an identification of a guideline that was violated by the change.

15.  The method of claim 1, wherein the data processing device is a device selected from the group consisting of a networking device, a server, a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, a cellular phone, a set top box, and a media player.  

10. A method, comprising:
by a change detection agent at a data processing node:
detecting one or more changes to an element at the data processing node by comparing a current state of the element to a baseline state of the element, the data processing node being a data processing node within an information technology (IT) infrastructure,…

22. An apparatus comprising:
a storage medium having stored therein instructions adapted to enable the apparatus to 

facilitate detection of a change to an element of a data processing device of a data processing environment, and 




facilitate reconciliation of the change with a conformance authority, the conformance authority having one or more guidelines; and
a processor coupled to the storage medium and adapted to execute the instructions.  

18. A system, comprising:
a change detection agent at a data processing node configured to detect a change to an element at the data processing node by comparing a current state of the element to a baseline state of the element, the data processing node being a data processing node within an information technology (IT) infrastructure, the change being a change to a configuration of the data processing node or a change to a file at the data processing node;
a change control subsystem configured to determine whether the change is an out-of-band change by comparing a first memorialization of the change to a second memorialization of one or more in-band changes that should have been made at the data processing node, determine whether the change conforms to a conformance authority, the conformance authority comprising guidelines for defining changes as conforming or nonconforming, and, if the change is a conforming and in-band change, updating the baseline state of the element to the current state, but, if the change is a non-


18. …, determine whether the change conforms to a conformance authority, the conformance authority comprising guidelines for defining changes as conforming or nonconforming, and, if the change is a conforming and in-band change, updating the baseline state of the element to the current state, but, if the change is a non-conforming or out-of-band change, generating an alert reporting the change instead of updating the baseline state of the element to the current state.
26.  The apparatus of claim 25, wherein the instructions are further adapted to enable the apparatus to facilitate definition of one or more responses upon the reconciliation module determining whether the change detected violates at least one of the one or more guidelines.  

18. … , determine whether the change conforms to a conformance authority, the conformance authority comprising guidelines for defining changes as conforming or nonconforming, and, if the change is a conforming and in-band change, updating the baseline state of the element to the current state, but, if the change is a non-conforming or out-of-band change, generating an alert reporting the change instead of updating the baseline state of the element to the current state.


27.  The apparatus of claim 26, wherein the one or more responses include an alert response.  

18. … , determine whether the change conforms to a conformance authority, the conformance authority comprising guidelines for defining changes as conforming or nonconforming, and, if the change is a conforming and in-band change, updating the baseline state of the element to the current state, but, if the change is a non-conforming or out-of-band change, generating an alert reporting the change instead of updating the baseline state of the element to the current state.



18. … , determine whether the change conforms to a conformance authority, the conformance authority comprising guidelines for defining changes as conforming or nonconforming, and, if the change is a conforming and in-band change, updating the baseline state of the element to the current state, but, if the change is a non-conforming or out-of-band change, generating an alert reporting the change instead of updating the baseline state of the element to the current state.

29.  The apparatus of claim 22, wherein the apparatus is further adapted to maintain or demonstrate control of one or more selected from the group consisting of an enterprise's information technology infrastructure, an enterprise's financial systems, an enterprise's financial data and an enterprise's business processes.
18. A system, comprising:
a change detection agent at a data processing node configured to detect a change to an element at the data processing node by comparing a current state of the element to a baseline state of the element, the data processing node being a data processing node within an information technology (IT) infrastructure, the change being a change to a configuration of the data processing node or a change to a file at the data processing node;

30. An apparatus comprising: 
a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment; and
an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

18. A system, comprising:
a change detection agent at a data processing node configured to detect a change to an element at the data processing node by comparing a current state of the element to a baseline state of the element, the data processing node being a data processing node within an information technology (IT) infrastructure, the change being a change to a configuration of the data processing node or a change to a file at the data processing node;
a change control subsystem configured to determine whether the change is an out-of-band change by comparing a first memorialization of the change to a second memorialization of one or more in-band changes that should have been made at the 

9. The non-transitory computer-readable storage device of claim 1, wherein the method further comprises performing an enrichment operation by:
correlating the detected changes to one or more events associated with the element and identified in a separate event or audit log;




Claims 1, 5, 6, 15, 22, and 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 8-12 of U.S. Patent No. 10,264,022. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-5, and 8-12 of U.S. Patent No. 10,264,022 render obvious each limitation of claims 1, 5, 6, 15, 22, and 25-30 of the instant application as demonstrated in the table below.
Instant Application
US Pat. No. 10,264,022
1. An automated method for facilitating management of a data processing environment comprising:

facilitating detecting of a change to an element of a data processing device of the data processing environment; and














facilitating reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  

(note: “the conformance authority having one or more guidelines” is non-functional descriptive material not necessarily used and does carry patentable weight. MPEP §2111.05)
1. A method for performing preventative, detective, and corrective control of an information technology (IT) infrastructure, comprising:
detecting a change of state in at least one of a plurality of data processing devices in the information technology (IT) infrastructure, wherein the detecting is performed by comparing a baseline state for the at least one of the plurality of data processing devices to a current state of the at least one of the plurality of data processing devices and wherein the detecting is performed without knowledge of a source of the change of state;
performing an enrichment operation by correlating the detected change of state to one or more events identified in a separate event or audit log, and supplementing the detected change of state with the correlated one or more events;
after the detecting, reconciling the detected change of state as an authorized and planned change of state by determining whether the change of state is associated with a work ticket or maintenance window for the at least one of the plurality of data processing devices; and
if the detected change of state is not an authorized and planned change of state, generating a notification to a system administrator reporting the detected change of state.



3. The method of claim 1, wherein the reconciling further comprises determining whether the detected change of state is conforming to a regulatory or security standard.

6. (Original) The method of claim 5, wherein the method further comprises facilitating definition of one or more responses on determining whether the change detected violates at least one of the one or more guidelines, wherein (a) the one or more responses include modifying a severity state of the change detected, (b) the one or more responses include a baseline response, and/or (c) the one or more responses include an alert response.  

4. The method of claim 3, wherein the reconciling further comprises changing the baseline state for the at least one data processing device only if the detected change of state is conforming to the regulatory or security standard.

5. The method of claim 3, wherein the reconciling further comprises determining at least one of a level of severity or non-conformance for the detected change of state, if the detected change of state is not conforming.

15.  The method of claim 1, wherein the data processing device is a device selected from the group consisting of a networking device, a server, a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, a cellular phone, a set top box, and a media player.  

1. A method for performing preventative, detective, and corrective control of an information technology (IT) infrastructure, comprising:
detecting a change of state in at least one of a plurality of data processing devices in the information technology (IT) infrastructure,
22. An apparatus comprising:
a storage medium having stored therein instructions adapted to enable the apparatus to 

facilitate detection of a change to an element of a data processing device of a data processing environment, and 














facilitate reconciliation of the change with a conformance authority, the conformance authority having one or more guidelines; and
a processor coupled to the storage medium and adapted to execute the instructions.  


(note: “the conformance authority having one or more guidelines” is non-functional descriptive material not necessarily used and does carry patentable weight. MPEP §2111.05)
computer-executable instructions which when executed by a computer cause the computer to perform a method, the method comprising:
detecting a change of state in at least one of a plurality of data processing devices the information technology (IT) infrastructure, wherein the detecting is performed by comparing a baseline state for the at least one of the plurality of data processing devices to a current state of the at least one of the plurality of data processing devices and wherein the detecting is 
performing an enrichment operation by correlating the detected change of state to one or more events identified in a separate event or audit log, and supplementing the detected change of state with the correlated one or more events;
after the detecting, reconciling the detected change of state as an authorized and planned change of state by determining whether the change of state is associated with a work ticket or maintenance window for the at least one of the plurality of data processing devices; and
if the detected change of state is not an authorized and planned change of state, generating a notification to a system administrator reporting the detected change of state.



10. The one or more non-transitory computer medium of claim 8, wherein the reconciling further comprises determining whether the detected change of state is conforming to a regulatory or security standard.

26.  The apparatus of claim 25, wherein the instructions are further adapted to enable the apparatus to facilitate definition of one or more responses upon the reconciliation module determining whether the change detected violates at least one of the one or more guidelines.  

10. The one or more non-transitory computer medium of claim 8, wherein the reconciling further comprises determining whether the detected change of state is conforming to a regulatory or security standard.

11. The one or more non-transitory computer medium of claim 10, wherein the reconciling further comprises changing the baseline state for the at least one data processing device only if the detected change of state is conforming to the regulatory or security standard.

12. The one or more non-transitory computer medium of claim 10, wherein the reconciling further comprises determining at least one of a level of severity or non-conformance for the detected change of state, if the detected change of state is not conforming.




8. … if the detected change of state is not an authorized and planned change of state, generating a notification to a system administrator reporting the detected change of state.

28.  The apparatus of claim 26, wherein the one or more responses include an elevate to baseline response.  

9. The one or more non-transitory computer medium of claim 8, wherein the method further comprises, if the change of state is an authorized and planned change of state, updating the baseline state for the at least one of a plurality of data processing devices to the current state.

29.  The apparatus of claim 22, wherein the apparatus is further adapted to maintain or demonstrate control of one or more selected from the group consisting of an enterprise's information technology infrastructure, an enterprise's financial systems, an enterprise's financial data and an enterprise's business processes.
8. …detecting a change of state in at least one of a plurality of data processing devices the information technology (IT) infrastructure, wherein the detecting is performed by comparing a baseline state for the at least one of the plurality of data processing devices to a current state of the at least one of the plurality of data processing devices and wherein the detecting is performed without knowledge of a source of the change of state;

30. An apparatus comprising: 
a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment; and
an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a 


detecting a change of state in at least one of a plurality of data processing devices the information technology (IT) 
performing an enrichment operation by correlating the detected change of state to one or more events identified in a separate event or audit log, and supplementing the detected change of state with the correlated one or more events;
after the detecting, reconciling the detected change of state as an authorized and planned change of state by determining whether the change of state is associated with a work ticket or maintenance window for the at least one of the plurality of data processing devices; and
if the detected change of state is not an authorized and planned change of state, generating a notification to a system administrator reporting the detected change of state.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Such claim limitation(s) is/are: 
“a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment; and
an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a conformance authority, the conformance authority having one or more guidelines” in claim 30. 
A “change control subsystem” is a generic placeholder performing only the identifying function following it, and similarly “an audit subsystem” is a generic placeholder performing only the providing functionality following it.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-13, 15, and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 22, the claims respectively recite “facilitating detecting of a change to an element of a data processing device of the data processing environment“ and “facilitate detection of a change to an element of a data processing device of a data processing environment. The term “facilitating” is not defined in the claim nor in Applicant’s specification and is a relative terminology whose meaning would vary from person to person. The plain meaning of “facilitating” is to merely help bring something about or make easier. The use in context of the claim could cover anything from simply providing powering to server, since electricity would “facilitate” the cited operations by providing power to do so, to actually performing the recited step of detecting a change to an element. As such, the scope of the claim cannot be ascertained as one of ordinary skill in the art would not readily be able to ascertain when an interacting element does or does not facilitate the claimed steps being performed.
As to claims 1 and 22, the claims respectively recite “facilitating reconciling the change with a conformance authority, the conformance authority having one or more guidelines” and “facilitate reconciliation of the change with a conformance authority, the conformance authority having one or more guidelines”. For the same reasons previously discussed above, the term “facilitating” is not defined in the claim nor in Applicant’s specification and is a relative terminology whose meaning would vary from person to person. As such, the scope of the claim cannot be ascertained as one of ordinary skill in the art would not readily be able to ascertain when an interacting element does or does not facilitate the claimed steps being performed.

As to claim 2, the claim recites “facilitating taking a snapshot of a current state of the element”. For similar reasons as set forth above with respect to claim 1, the term “facilitating” is not defined in the claim nor in Applicant’s specification and is a relative terminology whose meaning would vary from person to person. The claim does not necessarily require that the method performs the step of taking a snapshot, merely that something somehow enables it to happen. As such, the scope of the claim cannot be ascertained as one of ordinary skill in the art would not readily be able to ascertain when an interacting element does or does not facilitate the claimed steps being performed.
It is noted that the “comparing step” of claim 2 does define the scope of the “facilitating detecting” step of claim 1, and therefore the deficiencies of the “facilitating detecting” step under 35 USC §112(b) of claim 1 are cured by claim 2. However, claim 2 does not cure the “facilitating reconciling” deficiencies of claim 1, and as such, claim 2 is also rejected under 35 USC §112(b) for the same reasons as claim 1 above with respect to “facilitating reconciling”.

As to claim 3, the claim inherits the deficiencies of claims 1 and 2 under 35 USC §112(b) above without curing them. Accordingly, claim 3 is rejected under 35 USC §112(b) for the same reasons as claims 1-2 above.

As to claims 4 and 24, the claims inherit the deficiencies of claims 1 and 22 under 35 USC §112(b). The claims define the scope of the “facilitating reconciling” step of claims 1 and 22, and therefore the deficiencies of the “facilitating reconciling” step under 35 USC §112(b) of claims 1 and 22 are cured by claims 4 and 24. However, claims 4 and 24 do not cure the “facilitating detecting” deficiencies of claims 1 and 24, and as such, claims 4 and 24 are also rejected under 35 USC §112(b) for the same reasons as claims 1 and 22 above with respect to “facilitating detecting”.

As to claims 5 and 25, the claims inherit the deficiencies of claims 1 and 22 under 35 USC §112(b). The claims define the scope of the “facilitating reconciling” step of claims 1 and 22, and therefore the deficiencies of the “facilitating reconciling” step under 35 USC §112(b) of claims 1 and 22 are cured by claims 4 and 24. However, claims 4 and 24 do not cure the “facilitating detecting” deficiencies of claims 1 and 24, and as such, claims 4 and 24 are also rejected under 35 USC §112(b) for the same reasons as claims 1 and 22 above with respect to “facilitating detecting”.

As to claims 6 and 26, the claims inherit the deficiencies of claims 5 and 25 under 35 USC §112(b) above without curing them. Accordingly, claims 6 and 26 are rejected under 35 USC §112(b) for the same reasons as claims 5 and 25 above.
Additionally, the claims respectively recite “facilitating definition of one or more responses” and “facilitate definition of one or more responses”.  For similar reasons as set forth above with respect to claims 1 and 22, the term “facilitating” is not defined in the claim nor in Applicant’s specification and is a relative terminology whose meaning would vary from person to person. Furthermore, Applicant’s specification is completely silent as to “facilitating definition” so as to provide guidance as to this meaning. As such, the scope of the claim cannot be ascertained as one of ordinary skill in the art would not readily be able to ascertain when an interacting element does or does not facilitate definition in the claimed steps being performed.

As to claim 10, the claim inherits the deficiencies of claim 1 under 35 USC §112(b) above without curing them. Accordingly, claim 10 is rejected under 35 USC §112(b) for the same reasons as claim 1 above.
Additionally, the claim recites “facilitating a user to modify the element to conform to at least one of the one or more guidelines of the conformance authority.” For similar reasons as set forth above with respect to claim 1, the term “facilitating” is not defined in the claim nor in Applicant’s specification and is a relative terminology whose meaning would vary from person to person. As such, the scope of the claim cannot be ascertained as one of ordinary skill in the art would not readily be able to ascertain when an interacting element does or does not facilitate the claimed steps being performed.

As to claim 11, the claim inherits the deficiencies of claim 1 under 35 USC §112(b) above without curing them. Accordingly, claim 1, is rejected under 35 USC §112(b) for the same reasons as claim 1 above.
Additionally, the claim recites “comprising facilitating determining one or more users associated with the change.” For similar reasons as set forth above with respect to claim 1, the term “facilitating” is not defined in the claim nor in Applicant’s specification and is a relative terminology whose meaning would vary from person to person. As such, the scope of the claim cannot be ascertained as one of ordinary skill in the art would not readily be able to ascertain when an interacting element does or does not facilitate the claimed steps being performed.

As to claims 12, 13, and 15, the claims inherit the deficiencies of claim 1 under 35 USC §112(b) above without curing them. Accordingly, claims 12, 13, and 15 are rejected under 35 USC §112(b) for the same reasons as claim 1 above.

As to claims 27-29, the claims inherit the deficiencies of claim 22 under 35 USC §112(b) above without curing them. Accordingly, claims 27-29 are rejected under 35 USC §112(b) for the same reasons as claim 22 above.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is recited as depending from a cancelled claim. As such, it is not limiting the subject matter of any claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant may have intended the claim to depend from claim 6 which recites an alert response. For the purpose of examination, claim 10 will be interpreted as being depending on claim 6.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-13, 15, and 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to claims 1 and 22, the claims recite facilitating detecting of a change to an element of a data processing device of the data processing environment; and facilitating reconciling the change with a conformance authority, the conformance authority having one or more guidelines. These steps are directed to mental processes readily performed in the human mind. The claims do not recite any details as to what “facilitating” requires nor any level of detail as to how the detection might be made, if it actually occurs as discussed with respect to the rejections under 35 USC §112 above, and similarly for reconciling. As such, a person can readily read a value of a data element and see if it matches a past value or has changed, in the mind, and can look up the change with public guidelines, i.e. reconcile as claimed. Furthermore, given the indefinite language of “facilitating” said person could merely think about doing something to begin to determine and reconcile as a way of “facilitating” these actions. This judicial exception is not integrated into a practical application because claim 1 does not recite any additional elements beyond the abstract idea. As to claim 22, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the storage medium and processor are recited as generic computer components performing their normal functions.


As to claim 3, the claim merely describes the state as a baseline state, but does not add any complexity that would render it different than reading and remembering a data value as set forth above.

As to claims 4 and 24, the claims recite facilitating reconciling the change comprises determining whether at least one of the one or more guidelines of the conformance authority relates to at least a subset of the element where the change was detected.  Again, this step merely further describes the abstract idea of claims 1 and 22. Like before, the determining is at a high level of generality so as to read on a person reading a printed guideline and determining if it corresponds to the changed element, which is basic reading comprehension in the mind.




As to claim 6, the claim recites facilitating definition of one or more responses on determining whether the change detected violates at least one of the one or more guidelines, wherein (a) the one or more responses include modifying a severity state of the change detected, (b) the one or more responses include a baseline response, and/or (c) the one or more responses include an alert response. Again, Applicant’s specification provides no insight as to what “facilitating definition” means. As such, this is interpreted as a mental process of thinking about how to respond to what the person has already analyzed mentally with respect to the abstract idea of claim 1. Furthermore, as the claim only requires one of the responses (a)-(c), (a) does not specify where the severity state is changed or how and can thus be read on a person thinking about the level of severity in their mind in relation to past knowledge. (b) Again, because “facilitating definition” of a response does not actually require the response to occur and can thus be a mental process of “facilitating” as set forth above, the response is not necessarily performed and thus not beyond the mental facilitating. Furthermore, the claim recites no details as what “elevate to baseline response” actually entails, and thus provides no 

As to claim 11, the claim merely further describes the abstract idea of claim 1. Determining is again recited at a high level of generality so as to be a person thinking of a user somehow associated with the change.

As to claim 12, the claim merely further describes the abstract idea of claim 1. Reporting is described at a high level of generality as to be an operation spoken or written down by a person.

As to claim 13, the claim merely further describes the abstract idea of claim 1. Determining is again recited at a high level of generality so as to be a person thinking of a user somehow associated with the change.

As to claim 15, the claim describes computer and electronic devices not performing any function and thus simply as generic computer or electronic components, at best, performing their routing functions. Furthermore, as the claim is a method claim and not a system, the devices do not affect the structure or require steps to be performed and thus do not carry patentable weight. See MPEP §2111.04.



As to claim 27, the claim merely further describes the abstract idea of claim 26. The claim does not recite details of an alert response and as such is broad enough to read on a person making a mental note to do something or speaking an alert.

As to claim 28, the claim merely further describes the abstract idea of claim 26. Again, because “facilitating definition” of a response does not actually require the response to occur and can thus be a mental process of “facilitating” as set forth in claim 26 above, the response is not necessarily performed and thus not beyond the mental facilitating. Furthermore, the claim recites no details as what “elevate to baseline response” actually entails, and thus provides no indication that this is something beyond a thinking step in the human mind.

As to claim 29, the claim merely further describes the abstract idea of claim 26. The claim recites no details as to what “maintain or demonstrate control” of any of the subsequent elements entails. As such, a person performing the claimed steps of claim 26 in the mind as 

As to claim 30, the claim recites a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment; and
an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a conformance authority, the conformance authority having one or more guidelines.  
These steps are directed to mental processes readily performed in the human mind. A person can readily read a value of a data element and see if it matches a past value or has changed, in the mind, and can look up the change with public guidelines, i.e. reconcile as claimed. The step of provide an audit trail of reconciling the change does not require any steps or complexity beyond a person mentally tracking changes as an audit trail. The change control subsystem and an audit subsystem coupled to the change control subsystem are recited as to merely be mental segregations performing the steps, and at best, generic computer components performing routine computer functions. This judicial exception is not integrated into a practical application because claim 30 does not recite any additional steps beyond the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claimed elements are directed to the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 10, 11, 15, 22-27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kambhammettu et al. (Cited in IDS filed 03/15/2019)(US 2003/005109 A1), hereinafter Kambhammettu.

As to claim 1, Kambhammettu discloses an automated method for facilitating management of a data processing environment comprising:
facilitating detecting of a change to an element of a data processing device of the data processing environment (Fig. 2; [0023]; [0033] Changes to various files, i.e. elements, of systems such as customers’ servers, i.e. processing devices, of a data processing environment 200.); and
(Figs. 4, 7 & 8 [0036]-[0038]; [0043]; [0044], Changes are determined and generate change data that is subsequently used to check limits and requirements of rules, i.e. guidelines, of a rules database, i.e. a conformance authority, to determine whether the changes violate the rules or not, i.e. reconciling the change with the conformance authority.).
Furthermore, while the prior art discloses “the conformance authority having one or more guidelines” these features are directed to non-functional descriptive material and do not carry patentable weight. The claimed method does not recite actually using the “one or more guidelines”, merely that the conformance authority stores them. As such, they do not provide functionality to the steps being claimed and therefore do not have patentable weight. See MPEP §2111.05.

As to claim 22, Kambhammettu discloses an apparatus comprising:
a storage medium having stored therein instructions adapted to enable the apparatus to (Fig. 1; [0018]) facilitate detection of a change to an element of a data processing device of a data processing environment (Fig. 2; [0023]; [0033] Changes to various files, i.e. elements, of systems such as customers’ servers, i.e. processing devices, of a data processing environment 200.), and facilitate reconciliation of the change with a conformance authority, the conformance authority having one or more guidelines (Figs. 4, 7 & 8 [0036]-[0038]; [0043]; [0044], Changes are determined and generate change data that is subsequently used to check limits and requirements of rules, i.e. guidelines, of a rules database, i.e. a conformance authority, to determine whether the changes violate the rules or not, i.e. reconciling the change with the conformance authority.); and
a processor coupled to the storage medium and adapted to execute the instructions (Fig. 1; [0018]).
Furthermore, while the prior art discloses “the conformance authority having one or more guidelines” these features are directed to non-functional descriptive material and do not carry patentable weight. The claimed steps performed by the apparatus does not recite actually using the “one or more guidelines”, merely that the conformance authority stores them. As such, they do not provide functionality to the steps being claimed and therefore do not have patentable weight. See MPEP §2111.05. Additionally, the apparatus is not recited as containing the conformance authority, merely that it uses it. As such, the structure of the apparatus is not limited by the structure or contents of the conformance authority and therefore does not carry patentable weight. See MPEP §2111.04.

As to claims 2 and 23, the claims are rejected for the same reasons as claims 1 and 22 above. In addition, Kambhammettu discloses facilitating detecting comprises facilitating taking a snapshot of a current state of the element, and comparing the snapshot to a previously taken snapshot of a prior state of the element ([0027]; [0028]; [0033]; [0043], A snapshot, i.e. a state, of a data processing device is compared to a previously taken baseline snapshot to determine any changes to an element of the data processing device represented in the snapshot.).

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Kambhammettu discloses wherein the prior state is the baseline state ([0027]; [0034]).

As to claims 4 and 24, the claims are rejected for the same reasons as claims 1 and 22 above. In addition, Kambhammettu discloses facilitating reconciling the change comprises determining whether at least one of the one or more guidelines of the conformance authority relates to at least a subset of the element where the change was detected (Fig. 2; [0023]; [0036]; [0037]; Changes to various elements such as the operating system, file system, registry  and other files, are determined based on the guidelines. Subsets, such as specific registry keys and values, can be specified in the guidelines for each element.).  

As to claims 5 and 25, the claims are rejected for the same reasons as claims 1 and 22 above. In addition, Kambhammettu discloses facilitating reconciling the change comprises determining whether the change detected violates at least one of the one or more guidelines (Figs. 4, 7 & 8 [0036]-[0038]; [0043]; [0044], Changes are determined and generate change data that is subsequently used to check limits and requirements of rules, i.e. guidelines, of a rules database, i.e. a conformance authority, to determine whether the changes violate the rules or not, i.e. reconciling the change with the conformance authority.).


As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Kambhammettu discloses the method further comprises facilitating definition of one or more responses on determining whether the change detected violates at least one of the one or more guidelines ([0036]; [0038]; [0039], Alerts are determined, i.e. facilitating definition, when a change is found to violate a rule.), wherein (a) the one or more responses include modifying a severity state of the change detected, (b) the one or more responses include a baseline response, and/or (c) the one or more responses include an alert response ([0039], Alert responses in reaction to violation of a rule.).

As to claim 10, the claim is rejected for the same reasons as claim 6 above. In addition, Kambhammettu discloses wherein the alert response includes facilitating a user to modify the element to conform to at least one of the one or more guidelines of the conformance authority ([0039]; [0040], An alert is sent to user notifying them of the problem. A user can then use a user interface to configure the server data. Thus, the alert facilitates the user to modify elements of the server, including the element which violated the guideline. As the claim does not specify what actions are required in facilitating, simply alerting the user and allowing them to make server changes is sufficient to read on the claim.). 


As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu discloses facilitating determining one or more users associated with the change ([0035], A responsible party who made a change, i.e. a user, is tracked and presentable for reports. [0036]; [0038]-[0040], additionally, alerts are determined, i.e. facilitating definition, when a change is found to violate a rule. A human operator, i.e. a user, is notified of the alert. Thus the system, which notifies the user, is facilitating determining the user being associated with the change via the alert related to the change.).

As to claim 15, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu discloses wherein the data processing device is a device selected from the group consisting of a networking device, a server, a desktop computer, a laptop computer, a tablet computer, a personal digital assistant, a cellular phone, a set top box, and a media player (Fig. 2; [0023]; [0033] Changes to various files, i.e. elements, of systems such as customers’ servers, i.e. servers and networking devices, of a data processing environment 200.).
Furthermore, as the claim is a method claim and not a system, the devices do not affect the structure or require steps to be performed and thus do not carry patentable weight. See MPEP §2111.04.


As to claim 26, the claim is rejected for the same reasons as claim 25 above. In addition, Kambhammettu discloses the instructions are further adapted to enable the apparatus to facilitate definition of one or more responses upon the reconciliation module determining whether the change detected violates at least one of the one or more guidelines ([0036]; [0038]; [0039], Alerts are determined, i.e. facilitating definition, when a change is found to violate a rule.).  

As to claim 27, the claim is rejected for the same reasons as claim 26 above. In addition, Kambhammettu discloses the one or more responses include an elevate to baseline response ([0039], Alert responses in reaction to violation of a rule.).

As to claim 29, the claim is rejected for the same reasons as claim 22 above. In addition, Kambhammettu discloses the apparatus is further adapted to maintain or demonstrate control of one or more selected from the group consisting of an enterprise's information technology infrastructure, an enterprise's financial systems, an enterprise's financial data and an enterprise's business processes (Fig. 2; [0014], Changes can be tracked in a server farm or data center, i.e. is demonstrating control of an enterprise's information technology infrastructure. Additionally, [0025]; [0026], File permissions and password changes are maintained demonstrated control of, and also the method utilizes a check-in and check-out process. All of which are an enterprise’s business processes that the method demonstrates and maintains control of. [0038], Monitoring and reacting to security attacks, failures, and violations of usage policies also are maintaining and demonstrating control of the IT and business processes.).

As to claim 30, Kambhammettu discloses an apparatus comprising: 
a change control subsystem adapted to identify a change to an element of a data processing device of a data processing environment (Fig. 2; [0023]; [0033] Changes to various files, i.e. elements, of systems such as customers’ servers, i.e. processing devices, of a data processing environment 200.); and
an audit subsystem coupled to the change control subsystem to provide an audit trail of reconciling the change with a conformance authority (Figs. 4, 7 & 8 [0036]-[0038]; [0043]; [0044], Changes are determined and generate change data that is subsequently used to check limits and requirements of rules, i.e. guidelines, of a rules database, i.e. a conformance authority, to determine whether the changes violate the rules or not, i.e. reconciling the change with the conformance authority. [0035]; [0039], In response to determining ruled are met or violated, alerts are sent out, which are logged for later reporting. Thus the logging is providing an audit trail of the reconciling.).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambhammettu as applied above, and further in view of Aggarwal (US 2004/0088405 A1).

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu does not specifically disclose reporting the change supplemented with a performance parameter of the data processing device. Although Kambhammettu does disclose that the rules can be applicable to system performance ([0036]).
However, Aggarwal discloses detecting, reconciling, and reporting the change supplemented with a performance parameter of the data processing device (Figs. 6 & 11a; [0042]; [0044]; [0045], [0361]; [0381]; [0383], Changes in device elements are detected and reconciled with rules specifying metrics thresholds. A report of violations, e.g. “Top N” report can be produced showing the severity of the change causing the violation, the type, along with a performance parameter, e.g. uptime/availability, for each of the N devices.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kambhammettu with the teachings of Aggarwal by (Kambhammettu, [0036]), to incorporate performance based rules, thresholds, and severity states and report them with alert report information of Kambhammettu (Kambhammettu, [0035]) like is done by Aggarwal. The motivation for doing so would have been to record, track, and report to a user historical state changes related to device performance criteria of the devices of Kambhammettu (Aggarwal, [0361]; [0380]; [0381].).

As to claim 13, the claim is rejected for the same reasons as claim 1 above. In addition, Kambhammettu does not specifically disclose reporting the change among a plurality of detected changes, the reporting supplemented with one or more performance parameters of a plurality of data processing devices. Although Kambhammettu does disclose that the rules can be applicable to system performance ([0036]).
However, Aggarwal discloses reporting the change among a plurality of detected changes, the reporting supplemented with one or more performance parameters of a plurality of data processing devices (Figs. 6 & 11a; [0042]; [0044]; [0045], [0361]; [0381]; [0383], Changes in devices’ elements are detected and reconciled with rules specifying metrics thresholds. A report of violations, e.g. “Top N” report can be produced showing the severity of the change causing the violation, the type, along with a performance parameter, e.g. uptime/availability, for each of the N devices.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kambhammettu with the teachings of Aggarwal by modifying Kambhammettu, which can include rules applicable to system performance (Kambhammettu, [0036]), to incorporate performance based rules, thresholds, and severity states and report them with alert report information of Kambhammettu (Kambhammettu, [0035]) like is done by Aggarwal. The motivation for doing so would have been to record, track, and report to a user historical state changes related to device performance criteria of the devices of Kambhammettu (Aggarwal, [0361]; [0380]; [0381].).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambhammettu as applied above, and further in view of DiFalco (Cited in IDS filed 03/15/2019)(US 2004/0006614 A1).

As to claim 28, the claim is rejected for the same reasons as claim 26 above. In addition, Kambhammettu does not specifically disclose the one or more responses include an elevate to baseline response.
However, DiFalco discloses the one or more responses include an elevate to baseline response (DiFalco, [0018]; [0022], As one response, the baseline state may be updated with the deviated state, i.e. is updated to incorporate the change, thus elevating the change to be the baseline.).
At the time of invention, it would have been obvious to a person having ordinary skill in the art to recognize that one obvious reason for choosing to incorporate a change into a known good baseline state as done in DiFalco would be because the change does not violate a guideline to which would cause the baseline to be in violation. Therefore, it would have been obvious to combine the teachings of Kambhammettu with the teachings of DiFalco by (Kambhammettu, [0036]; [0038]) when a rule is met, but not necessarily violated (Kambhammettu, [0039], Lines 1-2) is to change the baseline state to incorporate the change as one of its actions/responses to determining that the change does not violate the at least one of the guidelines. The motivation for doing so would have been to update the baseline state with the deviated state (DiFalco, [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/James E Richardson/             Primary Examiner, Art Unit 2167